COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Okechukwu Oziri Nwosu v. The State of Texas

Appellate case number:     01-20-00320-CR

Trial court case number: 1439656

Trial court:               179th District Court of Harris County

        On August 17, 2021, this Court issued an order, abating the appeal and remanding to the
trial court to review the two certifications of the defendant’s right to appeal. On September 10,
2021, the trial court filed a supplemental clerk’s record containing findings of fact and conclusions
of law, as this Court had requested.
       Accordingly, the abatement is lifted and the appeal is reinstated on the active docket.
       It is so ORDERED.

Judge’s signature: ______/s/ Richard Hightower_____
                    Acting individually  Acting for the Court


Date: ____October 5, 2021_____